Title: To Thomas Jefferson from Henry Voigt, 29 December 1801
From: Voigt, Henry
To: Jefferson, Thomas


          
            Sir
            Philada 29th. Decr. 1801
          
          The Citizens of Philadelphia, friends to our Government and your administration, have often expressed a desire of seeing a Medalion struck to commemorate the declaration of Independence and the last triumph of republicanism on the 4th March 1801—, and I know that not only the Citizens of this State but every true Patriot in the Union would be pleased to have those Epochas handed down to posterity.—Happily for all our wishes at this time there was found a German Artist of Superior talents equal to do justice to our ideas.—but it was not enough that America should be free—this German Artist must also Obtain his liberty, before anything could be done.
          It was not long after, I heard of his situation, that this was accomplished.—and you will please to recollect that he then endeavored to recommend himself to your notice, by a Specimen of his work, (viz) two Medalions of Block tin, one of Bonaparte, and the other, the present King of Prussia, and you had the goodness to recommend him to the Director of the Mint.—
          At that time there were several medalions wanted for the Indian Nations; but, unfortunately, Mr Scot the Engraver to the mint, had contracted for the execution of them. He was however induced at the instance of the Director, to employ Mr. Reish, under him, to do the work, but the compensation that he received was barely sufficient to defray his necessary expences. Having completed those dies he became as destitute as ever I therefore suggested to him the propriety, and proposed to him the plan, of executing the Medalion which we have now jointly the honour of presenting for your inspection. I have supported him while he was employed in sinking the Dies, and he is to have half the profits that may accrue from their sale, which I think will be rapid and extensive, when we consider the exquisite workmanship and the Subject—
          These Sir were the motives which induced me to bring forward this Medalion—first to please our friends, and second to retain in the Country such a Valuable acquisition as the Artist. I hope Sir you will pardon us if we have taken too much liberty in representing you on the Medalion, without first having obtained leave. The faults it may have, as to likeness or character, the artist may well be excused for, since he never had the pleasure of seeing the Original.
          I beg leave to explain the Allegorical representations on the reverse.—The Goddess Minerva is made to represent Liberty as well as Wisdom (The one not being able to exist without the other), She holds the declaration of Independence, and lays it on a rock, representing the Constitution, about which winds the Cornucopia, and discharches its Treasure, under the protection of the implements and insignia of War. The Eagle on his wing, represents the United States, crowning the whole with laurel.
          Should the Artist meet with suitable encouragement in this first Essay, he will certainly come forward with additional proofs of his genius in the same line he is an excellent draughtsman himself, and wants no further assistance than the impression for this Medal the Director has granted the use of one of the presses when it is not employed about the business of the Mint. but it would be more satisfactory still, if you would add your approbation if it […] be done, consistant with propriety.
          [I am] Sir with due respect yr most Obedt Servt
          
            Henry Voigt
          
        